Citation Nr: 9905093	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing eligibility 
for Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1955 and from August 1955 to November 1971.  He died in 
January 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran died as a result of respiratory arrest due to 
chronic obstructive pulmonary disease and advanced emphysema; 
no autopsy was performed.

2.  A chronic lung disorder was not present in service and 
neither chronic obstructive pulmonary disease nor advanced 
emphysema is shown to have been otherwise related to service.

3.  At the time of death, the veteran was not service 
connected for any disabilities.

4.  The appellant filed her claim for Dependency and 
Indemnity Compensation (DIC) benefits in July 1997.  In March 
1998, she specifically claimed that the veteran's use of 
tobacco in service caused his death.

5.  No competent medical evidence links the veteran's cause 
of death to the use of tobacco in service or to nicotine 
dependency developed in service.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death for the purpose of establishing 
eligibility for DIC benefits is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of his tobacco use which began during his period 
of active service.  A claimant of DIC benefits is entitled to 
service connection for cause of death if a service-connected 
or compensable disability caused, hastened, or substantially 
and materially contributed to the death.  38 U.S.C.A. 
§ 1310(b) (West 1991).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  Service connection may be granted for 
disability incurred in or aggravated during active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).   In the absence of evidence of a well-grounded 
claim, there is no duty to assist the appellant in developing 
the facts pertinent to her claim, and the claim must be 
denied.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

The veteran died on January [redacted], 1997.  The Certificate 
of Death lists the cause of death as respiratory arrest due to 
chronic obstructive pulmonary disease and advanced emphysema.  
At the time of his death, the veteran was not service-
connected for any disorder.  Service medical records show 
that the veteran received treatment for left chest pain in 
November 1953 and for an upper respiratory infection and 
acute, fibrinous pleurisy in November 1959.  These conditions 
appear to have resolved as no residual or chronic impairment 
was noted for the remainder of the veteran's time in service.  
Specifically, on the July 1971 retirement examination, the 
veteran's chest and lungs were clinically evaluated as being 
normal.  Service medical records do not reflect whether the 
veteran used tobacco, nor do they show indications for or 
treatment of any chronic lung disability, such as chronic 
obstructive pulmonary disease or emphysema.  No post-service 
medical evidence of treatment for either of the disabilities 
implicated in the veteran's death has been submitted.

The appellant and the veteran's daughter-in-law and son 
submitted three lay statements in January 1998.  They alleged 
that the veteran suffered from psychiatric disabilities and 
alcoholism, due to active service in Vietnam, and that he 
lived in isolation for many years.  The veteran's daughter-
in-law also stated that the veteran received treatment for a 
lung disability a few years before death and that he blamed 
this disability on his service in Vietnam.

In a March 1998 statement, the appellant claimed that the 
veteran did not smoke cigarettes when she met him and that he 
began to smoke in 1952 during the Korean War.  She said that 
he had stopped smoking 6 to 10 years ago.  In a Nicotine 
Dependence Questionnaire submitted by the appellant in June 
1998, she stated that the veteran had started to use tobacco 
during the Vietnam War.  She alleged that, after his return 
from Vietnam, he smoked two packs of cigarettes per day and 
did not stop smoking until he was admitted to the hospital in 
terminal condition.  She also referred to the veteran's lung 
problems as beginning while he was in Germany.

In lay statements dated June 1998, the veteran's sisters 
stated that he did not smoke until he went to Army boot camp.  
In the appellant's VA Form 9 dated October 1998, she stated 
that the veteran did not smoke in 1953 when she met him and 
that he had been in the service for two years at that time.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (to be codified at 38 U.S.C.A. § 1103).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in July 
1997, the statutory change will not affect the disposition of 
this appeal.

In conclusion, the Board accepts the appellant's contention 
that the veteran used tobacco at some point during his 
military career; however, the appellant has failed to provide 
any competent medical evidence relating the veteran's chronic 
obstructive pulmonary disease or emphysema to the use of 
tobacco during or otherwise to military service.  
Accordingly, service connection on a direct basis is not 
warranted.  As for secondary service connection,  there is no 
medical evidence of in-service nicotine dependence, nor is 
there medical evidence of a nexus between claimed in-service 
nicotine dependence and chronic obstructive pulmonary disease 
or emphysema.  Furthermore, the appellant has provided no 
evidence that the veteran was diagnosed with nicotine 
dependency in the years following service when he continued 
to smoke.  The Board cannot rely solely on the testimony of 
the appellant or other family members because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, No. 95-1280 (U.S. Vet. App. May 29, 1998); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  There being no competent 
medical evidence linking the veteran's cause of death to his 
period of active service, the appellant's claim must be 
denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the appellant 
of the elements necessary to well ground her claim, and an 
explanation as to why her current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death for 
the purpose of establishing eligibility for DIC benefits is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

